Citation Nr: 0207533	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  00-19 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for weight gain, for 
purposes of accrued benefits.

2.  Entitlement to service connection for alcoholic 
hepatitis, for purposes of accrued benefits.

3.  Entitlement to service connection for jaundice, for 
purposes of accrued benefits.

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability, for purposes of 
accrued benefits.

5.  Entitlement to service connection for the cause of the 
veteran's death. 

6.  Entitlement to educational assistance benefits under 
Chapter 35, Title 38, United States Code.

7.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran had active service from August 1975 to May 1978.  
The veteran died in April 1999.  The appellant is his 
surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 rating decision by the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In October 2001, the Board rendered final decisions on issues 
not currently listed on the cover page, and it held in 
abeyance/remanded other matters to the RO for additional 
development.

As the Board noted in October 2001, the issue of entitlement 
to dependency and indemnity compensation under the provisions 
of 38 U.S.C.A. § 1318 is in appellate status.  However, in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, Nos. 00-7095, 00-7096, 00-7098 
(Fed. Cir. Aug. 16, 2001), the U.S. Court of Appeals for the 
Federal Circuit addressed a challenge to the validity of 
38 C.F.R. § 3.22, as revised in January 2000.  That 
regulation restricts the award of DIC benefits to survivors 
of deceased veterans to cases where the veteran (during his 
or her lifetime) had established a right to receive total 
service-connected disability compensation for the period of 
time required by 38 U.S.C. § 1318, or would have established 
such right, but for clear and unmistakable error (CUE) in the 
adjudication of the veteran's claim.  

The January 2000 regulatory amendment specifically rejects 
the holding of the Court of Appeals for Veterans Claims that 
the "entitled to receive" language contained in section 
1318 requires a determination to be made as to whether a 
deceased veteran "hypothetically" would have been entitled 
to receive compensation for a totally disabling service-
connected disability for the requisite period of time.  
Because the Federal Circuit concluded that the revised 
regulation is inconsistent with another regulation, 38 C.F.R. 
§ 20.1106, which interprets a virtually identical veterans 
benefits statute, 38 U.S.C. § 1311(a)(2), and because it 
concluded that VA failed to explain its rationale for 
interpreting these virtually identical statutes in 
conflicting ways, the regulation was remanded for further 
consideration.

Although the Federal Circuit did not invalidate 38 C.F.R. 
§ 3.22, it nevertheless concluded that it would be 
inappropriate for VA to process hypothetical entitlement 
claims under section 1318 until the validity or invalidity of 
the regulation is finally established.  Therefore, it 
directed VA to stay all proceedings involving claims for DIC 
benefits under section 1318, whose outcome is dependent on 
the regulation in question, pending the conclusion of 
expedited rulemaking.

By way of Chairman's Memorandum No. 01-01-17 (Aug. 23, 2001), 
a stay was imposed at the Board on the processing of appeals 
involving claims for entitlement to DIC benefits under the 
provisions of 38 U.S.C. § 1318 where the veteran was not 
rated totally disabled for a continuous period of at least 
ten years prior to death, or at least five years from the 
veteran's release from active duty.  In this case, the record 
shows that during his lifetime, the veteran never established 
a right to receive total service-connected disability 
compensation from VA for a continuous period of 10 years or 
more immediately prior to his death or for at least 5 
continuous years from the date of discharge from service.  
Accordingly, the appellant's claim for entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318 is subject to the 
stay and may not be adjudicated at this time.  

On January 29, 2002, in Chairman's Memorandum 01-02-02, the 
stay on adjudication of claims for compensation based on 
alcohol and drug abuse related disabilities claimed either as 
secondary to or as a symptom of a service-connected 
disability, which had been imposed in Chairman's Memo 01-01-
13, was lifted.  Accordingly, the issues related to alcohol, 
weight gain, hepatitis and jaundice, and a total rating for 
compensation are no longer in abeyance.

The issue of entitlement to educational assistance benefits 
under Chapter 35, Title 38, United States Code is held in 
abeyance as it is contingent on the success of either a 
matter being remanded for development or the 
38 U.S.C.A. § 1318 benefit matter which is still in abeyance.


REMAND

The Board remanded the matter of entitlement to service 
connection for the cause of the veteran's death to the RO in 
October 2001.  At that time, it ordered the RO to take the 
action which is again being ordered in the indented 
paragraphs below.  

For reasons unclear, the RO did not complete the action which 
the Board ordered.  When the Board orders RO action and the 
RO does not take that action, remand is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The Board notes that the appellant's claim for entitlement to 
service connection for the cause of the veteran's death must 
be considered in light VCAA.

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The appellant is informed that she 
may submit medical evidence concerning 
whether the veteran's alcohol abuse 
disability was secondary his 
service-connected disabilities.  

2.  The RO should refer the claims file 
to a VA examiner.  The claims file should 
be made available to the examiner 
designated to review it.  The examiner 
should offer an opinion as to whether the 
veteran's alcohol abuse disability was 
secondary to his service-connected 
disabilities.  The complete rationale for 
each conclusion reached should be set 
forth in a typewritten report.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the appellant's claim for 
entitlement to service connection for the 
cause of the veteran's death.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If upon completion of the requested action the claim 
remains denied, the case should be returned for further 
appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

